Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contends that its rights to due process of law and the equal protection of the laws under the Fourteenth Amendment of the Constitution were denied. The Court of Appeals held that there was no such deprivation or denial. [See 8 N Y 2d 918.]